Citation Nr: 0637848	
Decision Date: 12/06/06    Archive Date: 12/19/06	

DOCKET NO.  03-27 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
weather injury to both hands. 

2.  Entitlement to service connection for residuals of a cold 
weather injury to both feet. 

3.  Entitlement to special monthly pension on account of 
being housebound or on account of the need of aid and 
attendance of another person. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The appellant and his son


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran, who had active service from December 1951 to 
December 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2003 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, that denied the benefits sought 
on appeal. 

This matter must be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, to ensure 
compliance with applicable law.  VA will notify the appellant 
if further action is required on his part.


REMAND

At the veteran's hearing before the BVA in September 2006 he 
testified that he was receiving Social Security disability 
benefits and that those disability benefits were awarded, at 
least in part, based on injuries to the his feet and hands.  
Transcript at 14.  However, it does not appear that the RO 
has requested any records from the Social Security 
Administration, including the medical records utilized in 
awarding disability benefits.  The VA's duty to assist a 
veteran clearly extends to obtaining records from the Social 
Security Administration.  38 U.S.C.A § 5103A.  Therefore, 
this matter must be addressed prior to final appellate 
review.

The veteran has not been afforded a VA examination in 
connection with his claim for residuals of cold injuries of 
the hands and feet.  The RO apparently found that an 
examination was unnecessary since the evidence available for 
review at the time of the August 2005 rating decision did not 
disclose any treatment for cold weather injuries during 
service or that the veteran had been currently diagnosed as 
having residuals of cold weather injuries to the hands and 
feet.  However, should records from the Social Security 
Administration disclose pertinent treatment or diagnoses, a 
VA examination may be indicated.  Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."

After obtaining records from the Social Security 
Administration, the RO should review the evidence of record 
and determine whether there is sufficient medical evidence to 
decide the claim.  If not, the veteran should be afforded an 
examination of his hands and feet to ascertain the nature and 
etiology of any disorders that may be present.

This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the veteran will 
be notified if further action on his part is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file a copy of any 
decision from the Social Security 
Administration concerning the veteran's 
award of disability benefits and copies 
of all medical records utilized in making 
that decision.

2.  After the development requested in 
the first paragraph has been completed, 
the RO should review the medical evidence 
and determine whether there is sufficient 
medical evidence to decide the claims of 
entitlement to service connection for 
residuals of cold injuries of the hands 
and feet.  If the record does not contain 
sufficient evidence to decide the claim, 
the veteran should be afforded an 
examination of his hands and feet to 
determine the nature and etiology of any 
disorders of the hands and feet that may 
be present.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

